Marquardt, J.:
I respectfully dissent from the majority’s interpretation of K.S.A. 2008 Supp. 59-2136(d) that Father’s consent is absolutely required for a stepparent adoption unless he has failed or refused to financially and emotionally support his children for 2 consecutive years preceding the filing of Stepfather’s petition for adoption.
Mother and Father had two children; J.D., bom in 1996, and K.D., born in 1998. Mother and Father were appointed managing conservators (guardians) of Mother’s 5-year-old stepsister, H.B.H., and Mother’s 3-year-old half-sister, L.H.D. L.H.D. was fatally injured while in the sole care of Father on July 18, 2002. Father was arrested for the death of L.H.D. but was released on bond. He violated a condition of his bond and was incarcerated in December 2002. As a result of L.H.D.’s death, Father entered an Alford plea to felony abuse of a child, see North Carolina v. Alford, 400 U.S. 25, 38, 27 L. Ed. 2d 162, 91 S. Ct. 160 (1970), and in September 2003, he was sentenced to prison for 17 years.
The flaw in the majority’s analysis is three-fold: (1) It found that Father has financially and emotionally supported his children in the 2 years preceding the filing of the petition for adoption; (2) it *175misconstrues the word “must” in the context of the statute as synonymous with the word “shall”; and, (3) it completely ignores the final sentence of K.S.A. 2008 Supp. 59-2136(d) which states: “The court may consider the best interests of the child and the fitness of the nonconsenting parent in determining whether a stepparent adoption should be granted.”
According to Black’s Law Dictionary 1019 (6th ed. 1990), the word “must” is defined as follows:
“This word, like tire word ‘shall,’ is primarily of mandatory effect [citation omitted]; and in that sense is used in antithesis to ‘may’. But this meaning of the word is not the only one, and it is often used in a merely directory sense, and consequently is a synonym for the word ‘may’ not only in a permissive sense of that word, but also in the mandatory sense which it sometimes has.”
If the legislature intended that the district court should only consider the issue of Father’s consent or lack thereof, there would be no purpose for including the last sentence of K.S.A. 2008 Supp. 59-2136(d).
The majority claims that Father was financially unable to support his children as ordered by the district court in 2002; however, he received his veterans disability payments of approximately $105 per month, which he sent to his sister. He did not designate any of that money as support for his children. It should also be noted that he did not voluntarily pay child support when he was in prison; it was only after he was contacted by child support enforcement authorities that the $5 per month child support was paid. K.S.A. 2008 Supp. 59-2136(d) states: “In determining whether a father’s consent is required under this subsection, the court may disregard incidental visitations, contacts, communications or contributions.” Father’s payments can only be considered incidental because they were not voluntary; he had other assets that could have been used to support his children, and he chose not to do that. The district court was not in error in finding that Father had not financially provided substantial support to his children during the 2 years preceding the filing of Stepfather’s petition for adoption.
Since L.H.D.’s death, K.D. and J.D. have been in therapy to help them deal with this issue. Dr. James L. Vincent has treated both children. He testified that K.D. experienced migraine head*176aches and sleep disruptions, and he diagnosed her with a generalized anxiety disorder with mild depression. Also, “she has a conflict of loyalties regarding whether or not, you know, can she love her father even though her father, you know, killed her younger sister.” He stated that K.D. does not want to visit her father in prison. When she started in therapy, K.D. was emotionally and therapeutically rated a 2 or 3 on a scale of 10, with 1 being “bad” and 10 being “the best.” She is now rated a 7 or an 8; however, she “continues to have unresolved issues related to the murder of her younger sister and her father who was sent to jail.” Dr. Vincent also testified that the children have fears that Father may harm them when he gets out of prison. His treatment notes stated that “[K.D.] stated that she is happy about being adopted and stated that she worries that her biological father . . . will get out of jail and ‘kill her.’ ”
Dr. Vincent testified that J.D. has a history of cancer “which means that he is vulnerable to depression and anxiety in the first place.” J.D. was 6 years old when L.H.D. was killed, and he was present when Father abused L.H.D. He felt he could have stopped it from happening and as a result has posttraumatic stress disorder. J.D. also has trichotillomania, wherein he habitually pulls out his eyelashes. According to Dr. Vincent, J.D. has a lot of the same issues as K.D. Dr. Vincent testified that it was in K.D.’s and J.D.’s best interests to be adopted by Stepfather. He also testified that if the adoption is not granted, both children are likely to have more emotional problems in the future.
There is a great deal of testimony in the record on appeal about the positive relationship these children have with their stepfather and, by the same token, evidence of the unfitness of their biological father.
The district court made all the required findings of fact and conclusions of law, and I would affirm Stepfather’s adoption.
With regard to attorney fees, the majority find that the appellee in this case should pay $3,941.76 in attorney fees and $133.76 in costs toward Father’s attorney fees and costs. I disagree. Here, appellee offered to pay fees for Father’s appointed trial counsel at the trial court level after the court granted the adoption. That *177agreement was incorporated, in the journal entiy. Appellee never agreed to pay Father s costs and fees for the appeal.
The majority ignores the fact that the decision at the district court level was in favor of the appellee (plaintiff). It was Father who brought this appeal. There are genuine issues raised in this appeal that has caused a split decision. In such a case, the parties should each bear their own costs and fees.
According to Kansas Supreme Court Rule 7.07 (2008 Kan. Ct. R. Annot. 60), the decision of whether to grant appellate fees and costs is discretionary with this court. Because I have dissented from the majority ruling regarding the adoption, I also believe that for all the reasons stated above, appellee should not be ordered to pay Father s attorney fees and costs.
I would deny all requests by Father for attorney fees and costs and affirm the district court.